Citation Nr: 0211856	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  97-32 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bladder cancer, claimed 
as a residual of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to January 1946.

The claims file contains a report of a determination wherein 
entitlement to service connection was denied for residuals of 
exposure to ionizing radiation.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO denied entitlement to service connection 
for bladder cancer as secondary to radiation exposure.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1998, a transcript of which has been 
associated with the claims file.

In April 1999, after determining that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for cancer of the bladder as secondary 
to exposure to ionizing radiation, the Board remanded the 
claim of entitlement to service connection for bladder cancer 
as secondary to radiation exposure to the RO for further 
development and adjudicative action.

In May 2002 the RO most recently affirmed the determination 
previously entered, and returned the case to the Board for 
further appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The claim as it now stands shows the veteran was diagnosed 
with bladder cancer but that the Defense Department has 
advised VA that he did not participate in a radiation-risk 
activity on the basis of his military duty in Japan after 
World War II.  Thus, he was not a radiation-exposed veteran 
and as a result the claim is grounded in 38 C.F.R. § 3.311 
rather than 38 C.F.R. § 3.309(d).  The claim requires initial 
development as set out in section 3.311(a)(2)(iii).

The Board remand asked the RO to request dose information as 
provided in 38 C.F.R. § 3.311(a)(2) from the Department of 
Defense for the veteran's service in Japan after World War 
II.  This was intended to supplement an earlier report from 
the Defense Special Weapons Agency (DSWA, now known as the 
Defense Threat Reduction Agency (DTRA)) that advised VA the 
veteran was not a member of forces that engaged in the 
occupation of Hiroshima or Nagasaki.  This report did not 
include any dose information.  Thereafter, the RO was asked 
to develop the claim as provided under section 3.311(b)(1) if 
the elements needed to proceed had been established.  

The record shows that the DTRA follow-up report in April 2000 
did not contain a dose estimate as the Board remand and RO 
letter in March 2000 had requested.  The RO then issued 
supplemental statements of the case in February 2001 and May 
2002 that noted actions taken since the Board remand.  The 
veteran's correspondence to the RO in April 2001 and February 
2002 was directed to other issues.   

Section 3.311(a)(2)(iii) which directs dose determination in 
a claim such as the veteran's requires that a dose estimate 
is to be made by the VA Under Secretary for Health, after all 
available information concerning exposure is obtained by the 
RO (emphasis added).  The development actions must comply 
with the holding in Earle v. Brown, 6 Vet. App. 558 (1994).  
The RO has the responsibility to obtain information that 
could assist in the preparation of a dose estimate for the 
veteran.  The requirements regarding the preparation of a 
dose assessment by VA are unique to claims brought under 
section 3.311(a)(2)(iii).  The responsibility for dose 
estimate preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation and must be 
based upon all available information.  The Board is bound by 
the regulations.  38 C.F.R. § 19.5.  The RO found in essence 
that the veteran was not exposed, but it did so without a 
required dose estimate although he clearly has a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(2).

The Board must observe that section 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the veteran's.  The 
regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  This is not discretionary and the 
claim must be referred to the Under Secretary for Health as 
provided in the regulation.    

The requirements regarding the preparation of a dose 
assessment by VA is unique to claims brought under section 
3.311(a)(2)(iii).  VA may rely upon dose data provided by the 
Department of Defense in cases brought under sections 
3.311(a)(2)(i) or (a)(2)(ii).  The responsibility for dose 
estimate preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation and must be 
based upon all available information.  This would include any 
information contained in treatment records or other records 
that might contain radiation dose information as discussed in 
M21-1, Part III, para. 5.12 DEVELOPMENT OF IONIZING RADIATION 
EXPOSURE.  

The Board observes that the RO has informed the veteran of 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West Supp. 2002).  VA has issued final regulations 
to implement the VCAA.  VA has stated that the implementing 
regulations confer no additional rights than provided for in 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  

According to Congress it was intended that the VCAA would 
apply to pending claims.  However, further development is 
required in light of evidence recently received and 38 C.F.R. 
§ 3.311(b), (c).  

The Board observes that the recently published regulations 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in all circumstances.  
See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).  See 
Chairman's Memorandum No. 01-02-01 (January 29, 2002) para. 
9(c)(1) noting radiation case evaluation under section 3.311 
is one of the actions that must be accomplished at the VARO 
level on account of current law that requires special 
internal VA review.

In view of the information on file, the Board believes that 
the RO should complete additional development to insure there 
is a record on appeal that would allow for an informed 
determination of the issue under review. 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This may include additional dose 
estimates as provided for under 38 C.F.R. 
§ 3.311(a)(3)(i), (ii) and should include 
another request to the DSWA for any dose 
information specific to the veteran and 
Japanese occupation forces generally. 

The Secretary must inform the appellant 
to submit any studies he seeks to rely 
on, attempt to obtain them or, at a 
minimum, provide citations so VA can 
access them. 




2.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  

If the RO determines that such 
development has been accomplished, the 
records which have been obtained, 
including any available service records 
regarding his location, sources 
identified by the appellant, and the 
records, information and the veteran's 
statements concerning his onsite 
exposure, should be referred to the Under 
Secretary for Health for the preparation 
of a dose estimate, which may include a 
determination of no exposure.  

If it is determined that the veteran was 
exposed to ionizing radiation in military 
service, as claimed, the issue should be 
further developed under 38 C.F.R. 
§ 3.311(c) as provided under 
§ 3.311(b)(1).  The methodology relied on 
to construct the dose estimate should be 
thoroughly explained. 

In the review of the claim under 
38 C.F.R. § 3.311(c), any opinion from 
the VA Under Secretary for Benefits, or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that bladder cancer was caused by 
inservice exposure, if so concluded, must 
be thoroughly explained and provide 
adequate rationale for any conclusion or 
conclusions reached.  


In accordance with the guidance in Stone 
v. Gober, 14 Vet. App. 116 (2000), such 
an opinion need not explicitly discuss 
each of the 38 C.F.R. § 3.311(e) factors, 
but it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
VA Under Secretary for Health.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review any 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and 
the VCAA and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection bladder cancer as 
secondary to exposure to ionizing 
radiation.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations, not previously provided in the SOC or SSOC for 
this claim, considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant unless he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


